Citation Nr: 1620499	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as keratoconus.

2.  Entitlement to service connection for otosclerosis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1987 to November 2000. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2014, the Board remanded the case for additional evidentiary development.  The case has been returned to the Board for further appellate review.

In June 2014, the Veteran's then Agent withdrew his representation of the Veteran after the initial certification of this appeal to the Board.  The record reflects that written notice was provided to VA and the Veteran was notified in February 2015 and April 2015 letters from the RO that he is currently unrepresented.  As of this date, he has not indicated that he desires another representative.  Thus, the Board will proceed under the assumption that he wishes to represent himself. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for otosclerosis, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  While in service and during the appeal period, the Veteran has a diagnosis of keratoconus which is a congenital defect.

2.  The Veteran does not have a disability due to aggravation of keratoconus by a superimposed disease or injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disability, claimed as keratoconus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.303(c) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the May 2014 remand directives as to this issue.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Review of the record shows an in-service diagnosis of keratoconus in May 2000 and current diagnosis of keratoconus during the appeal period in November 2010 and March 2015 VA ophthalmology examinations through QTC Medical Services.  The November 2010 examiner noted that "[k]eratoconus is a genetic disease usually of the autosomal dominant variety."  Pursuant to the May 2014 Board remand directives, an additional VA medical opinion was provided.  In March 2015, following additional clinical evaluation of the Veteran and review of the claims file, the examiner concluded the Veteran's eye condition of keratoconus can be considered predominantly a defect with sufficient rationale. 

As a result, the Board finds the Veteran has keratoconus which is a congenital defect, thus is not a disease or injury within the meaning of the law providing compensation benefits.  Specifically, congenital or developmental defects, including keratoconus, is not a "disease or injury" for disability compensation purposes under VA law.  38 C.F.R. § 3.303(c); Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003).  Therefore service connection is denied as a matter of law.

While congenital defects are not subject to service connection, the exception is if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).  

Review of relevant private treatment records are silent with regard to a superimposed disease or injury.  In March 2015, the examiner opined that "it is less likely than not the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect."  It was explained that review of the record indicates the Veteran "fell on ice and injured the left side of his face.  Although he was treated for dacryocystitis there is no mention of corneal involvement.  Eye rubbing is thought to be a percussor to keratoconus but not trauma."  As such, the Board finds the Veteran does not have a disability due to aggravation of keratoconus by a superimposed disease or injury and service connection is still not warranted for an eye disability in this case.  

The March 2015 VA medical opinions were rendered after a review of the claims file and clinical evaluation of the Veteran's eyes.  The opinions are supported with sufficient rationale and based on an accurate factual history.  As a result, the Board finds these opinions are adequate and of probative value against the Veteran's claim on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board considers the Veteran's lay statements related to his eye disability throughout the appeal period.  He is competent to report symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds, however, that his statements do not rise to a level of competency to offer an opinion as to the existence of a disability due to aggravation of keratoconus by a superimposed disease or injury.  As discussed above, there is no probative and competent evidence of record in support of the claim on appeal. 

The Board acknowledges the submission in August 2010 of an internet article regarding keratoconus.  However, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the Board finds this article carries less probative weight because it is not associated with an opinion by a medical professional to address its application with the Veteran's current eye disability.


ORDER

Service connection for an eye disability, claimed as keratoconus, is denied.


REMAND

A remand is needed to obtain an additional VA medical opinion for the issue of entitlement to service connection for otosclerosis.  When VA undertakes to provide a VA examination and/or medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the May 2014 Board remand directives, the AOJ was instructed to afford the Veteran an examination for his otosclerosis and for the examiner to provide a medical onion, to include discussion of the Veteran's in-service audiometry readings dated July 1986, June 2000, and September 2000.  In March 2015, the Veteran underwent a VA audiological examination through QTC Medical Services.  The examiner noted review of the claims file and clinical findings from examination and provided a medical opinion with a rationale based on an inaccurate factual history.  

Specifically, the examiner noted the "Veteran's audiometry readings on exam in July 1986 and June 2000 were noted in the records to be within normal limits [and] the September 2000 hearing evaluation were not in the claims file for review."  Review of the record shows the June 2000 audiometry readings revealed show some degree of bilateral hearing impairment in both ears.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Moreover, the Board's intent in the May 2014 remand directives was for the examiner to address the Veteran's decrease in audiometry readings between these identified audiometry reports.   

Next, any remand development for the issue of entitlement to service connection for otosclerosis may impact the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As a result, the latter issues are inextricably intertwined and must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  The examiner who conducted the March 2015 VA audiological examination through QTC Medical Services (or a suitable substitute if that examiner is unavailable) must be requested to again review the file, to include the September 2000 service audiometry report in VBMS.  If the examiner concludes that another examination is required, one should be provided.  

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's current diagnosis of otosclerosis arose during service or is otherwise related to the Veteran's military service, to include consideration of the decrease in audiometry readings between the July 1985 enlistment examination report, June 2000 separation examination report, and September 2000 hearing evaluation.  A complete rationale should be provided.

3.  After the development requested has been completed, the AOJ should review the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  

4.  When the development requested has been completed, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


